Title: From Alexander Hamilton to George Washington, 21 June 1790
From: Hamilton, Alexander
To: Washington, George


Treasury Department June 21st. 1790.

The Secretary of the Treasury has the honor respectfully to submit to the President of the United states, for his approbation, the enclosed Contract for timber, boards, Nails and Workmanship, for a Beacon to be placed near the Light-house on Sandy hook; the terms of which, he begs leave to observe are, in his opinion favourable to the U. States.
